DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) calculating unit; claims 10 and 11 – enumeration added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
paragraph [0003] recites “After the production of the display panels, due to the limitation of a manufacturing process, the display panels will behave different degrees of brightness unevenness (mura or gray-scale mura)” (emphasis .

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) a calculating unit, configured to read the plurality of compensation data groups from the compensation table and compensating gray-scale data to-be-displayed to obtain compensated gray- scale data, after the display panel is powered on; and (2) and an outputting unit, configured to output the compensated gray-scale data for picture display (enumeration and emphasis added) in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes (1) a calculating unit; and (2) an outputting unit appear to include at least (1) a driving circuit or a virtual device; and (2) a circuit board or a virtual device  (see at least paragraph [0061] of the specification as filed).  
Even if it is assumed that a computer or CPU is inherent for implementing the “unit,” there is no sufficient algorithm corresponding to the claimed functions. In this instance, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function (see MPEP 2181 (II) (B)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of (1) calculating unit; and (2) an outputting unit (enumeration added).  Per MPEP 2181(IV): 
"Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph" (emphasis added).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of (1) an obtaining unit; (3) a calculating unit; and (4) and an outputting unit (enumeration added).  Per MPEP 2181(II): 
"35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ].” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)" (emphasis added).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (USPN 2020/0013326) in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

With respect to claim 1, Zheng teaches a brightness-unevenness compensation method for a display panel (Figs. 1-5), comprising:
obtaining brightness-unevenness information and a plurality of gray-scale compensation data for compensating brightness-unevenness (Fig. 1 and paragraphs [0019], [0031]-[0033] and [0037]);
storing the plurality of gray-scale compensation data in a manner of a compensation table (Fig. 1 and paragraphs [0031]-[0040] teach various compensation tables);
and compensating gray-scale data to-be-displayed to obtain compensated gray-scale data (Figs. 1 and 5 and paragraph [0031]), after the display panel is powered on (Figs. 1-5.  Examiner notes the claim doesn’t require a specific time after the display panel is powered on and a reasonably broad interpretation includes the teachings of Zheng); and
outputting the compensated gray-scale data for picture display (Figs. 1 and 5).
However, Zheng fails to expressly teach storing the plurality of gray-scale compensation data in a manner of a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions; and reading the plurality of compensation data groups from the compensation table and compensating gray-scale data to-be-displayed to obtain compensated gray-scale data (emphasis added).
AAPA teaches a known technique using a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions and reading the plurality of compensation data groups from the compensation table (Fig. 1 of the specification as filed).
Zheng teaches a base process/product of brightness-unevenness compensation which the claimed invention can be seen as an improvement that further includes storing the plurality of gray-scale compensation data in a manner of a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions.  AAPA teaches a known technique of using a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal 
AAPA’s known technique of using a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions would have been recognized by one skilled in the art as applicable to the base process/product of Zheng and the results would have been predictable and resulted in storing the plurality of gray-scale compensation data in a manner of a compensation table with a plurality of compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Zheng in view of AAPA teach the brightness-unevenness compensation method according to claim 1, discussed above, wherein
the different compensation distances comprise at least one of 1, 2, 4, and 8 (AAPA, Fig. 1 of the specification as filed);
the compensation table is configured to record the plurality of gray-scale compensation data (AAPA, Fig. 1 of the specification as filed); and
each of the plurality of compensation data groups comprises a block size type-identifier and at least one compensation value (AAPA, Fig. 1 of the specification as filed).

With respect to claim 3, Zheng in view of AAPA teach the brightness-unevenness compensation method according to claim 2, discussed above, wherein
the different compensation distances are specifically set according to compensation requirements (AAPA, Fig. 1 of the specification as filed.  Examiner notes the claim does not require any specific set relationship and a reasonably broad interpretation includes the teachings of AAPA).


Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “brightness-unevenness compensation method according to claim 2, wherein reading the plurality of compensation data groups from the compensation table and compensating gray-scale data to-be-displayed to obtain compensated gray-scale data, after the display panel is powered on, comprises:
transmitting each of the plurality of gray-scale compensation data groups, through a double data rate (DDR) synchronous dynamic random access memory, for compensation of 8x8 pixels;
performing an automatic selection matching between one of a plurality of block sizes and the at least one compensation value corresponding to the block size type-identifier according to the block size type-identifier of each of the plurality of compensation data groups; and
compensating the brightness-unevenness after performing an interpolation calculation, or compensating directly the brightness-unevenness without performing of interpolation calculation” (see claims 4 and 5 – emphasis added).

Claims 6-9 are dependent on claim 5 and objected to as allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wang (USPN 2021/0150257) teaches a demura device; and
Heo et al. (USPN 2021/0264833), He et al. (USPN 2018/0122282), Deng (USPN 2017/0193928), Kim et al. (USPN 2019/0197935) and Zhang (USPN 2018/0122284) teach mura compensation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623